DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings ( Fig. 1- 7)  are objected to because of the following informalities: Numbering of sheet of drawing is missing; margins are not consistent in the drawings; Arrangement of views; and drawings are in improper scale. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Applicant is recommended to make the appropriate correction to overcome this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. For examination purposes, claims 1-3 will be interpreted as the following:
Claim 1, “ A hair comb comprising: A horizontal ridged surface with convex peaks and concave depressions that run along the comb tine vertical length; wherein the horizontal ridges surfaces with convex peaks and concave depressions are located on at least two opposing sides of the comb tine; wherein the convex peaks of the horizontal ridged surfaces on one side of the comb tine align horizontally with the concave depressions of the horizontal ridged surfaces of the opposing side of the comb tine; wherein the number or height of the convex peaks and concave depressions on the horizontal ridged surfaces can vary along the comb tine length”. Applicant is recommended to clarify to overcome this issue.
Claim 2, “The hair comb of claim 1, further comprising a finite number of individual comb tines parallel to each other; wherein the horizontal ridged surfaces with convex peaks and concave depressions facing each other internally, wherein the peaks of the horizontal ridged surfaces on one comb tine align horizontally with the concave depressions of the horizontal ridges surfaces on the opposing comb tine; wherein the horizontal ridged surfaces with convex peaks and concave depressions vary in number or amplitude along the hair comb tine array; wherein the individual comb tines are spaced apart to allow for unique and detailed alignment and grooming of hair and expelling of unwanted debris from the hair. Applicant is recommended to clarify to overcome this issue.
Claim 3, “The hair comb of claim 2, wherein the individual comb tines are spaced apart and configured to pass the hair between them horizontally and vertically. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Robbins (US D868372 S).
Regarding Claim 1,  Robbins discloses a hair comb comprising (Fig. 1): A horizontal ridged surfaces with convex peaks (See annotated Fig. 1 below, “A”) and concave depressions (See annotated Fig. 1 below, “B”) that run along the comb tine vertical length; wherein the horizontal ridges surfaces with convex peaks and concave depressions are located on at least two opposing sides of the comb tine (See annotated Fig. 1 below); wherein the convex peaks of the horizontal ridged surfaces on one side of the comb tine align horizontally with the concave depressions of the horizontal ridged surfaces of the opposing side of the comb tine (See annotated Fig.1 below, “A” vs “B”); wherein the number or height of the convex peaks and concave depressions on the horizontal ridged surfaces can vary along the comb tine length (See annotated Fig. 1 below. The examiner notes that tine “C” has four convex peaks and four concave depressions, while tine “D” has five convex peaks and five concave depressions).

    PNG
    media_image1.png
    915
    866
    media_image1.png
    Greyscale

Regarding Claim 2, Robbins discloses the claimed invention of claim 1. Robbins further discloses a finite number of individual comb tines parallel to each other (Fig. 1); wherein the horizontal ridged surfaces with convex peaks and concave depressions facing each other internally (See annotated Fig. 1 above), wherein the peaks of the horizontal ridged surfaces on one comb tine align horizontally with the concave depressions of the horizontal ridges surfaces on the opposing comb tine ( See annotated Fig. 1 above, “A” vs “B”); wherein the horizontal ridged surfaces with convex peaks and concave depressions vary in number or amplitude along the hair comb tine array (See annotated Fig. 1 above); wherein the individual comb tines are spaced apart to allow for unique and detailed alignment and grooming of hair and expelling of unwanted debris from the hair (Fig. 1, the examiner notes that hair comb is capable to provide a unique and detailed alignment and grooming of hair and expelling of unwanted debris from the hair). 
Regarding Claim 3, Robbins discloses the claimed invention of claim 2. Robbins further discloses wherein the individual comb tines are spaced apart and configured to pass the hair between them horizontally and vertically (Fig. 1, the examiner notes that the hair comb is capable to have the hair positioned in the space between the tines and allow it to pass horizontally and vertically between the hair comb tines).  

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772